Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Caleb M. Nitz on 05/05/2021.
The application has been amended as follow:
In the claim
1. 	(Currently amended) A row unit for a seeding machine operable to plant seeds into soil,
the row unit comprising:
a frame supporting a furrow opener for opening a furrow in the soil, a gauge wheel for
rolling atop the soil, a seed meter for dispensing seeds into the furrow, and a furrow closer for
closing the furrow;
a downforce adjustment mechanism operable to push the row unit frame toward the soil to
engage the furrow opener, the gauge wheel, and the furrow closer with the soil;
a ground view sensor operable to sense the furrow and generate depth signals
corresponding to actual sensed depth of the furrow; and

downforce adjustment mechanism, wherein the controller is programmed to adjust the downforce
adjustment mechanism to adjust a downforce on the frame based on the depth signals such that
downforce is increased in response to the depth signal indicating a depth less than a set point depth,
in addition, downforce is decreased in response to the depth signal indicating a depth greater than the set
point depth,
wherein a height difference, measured perpendicular to a soil top surface, between
respective lowest points of the gauge wheel and the furrow opener defines a furrow depth setting,
wherein the furrow depth setting is adjustable and used by the controller in determining the set
point depth, and wherein the adjustment of the downforce by the controller is configured to further
adjust actual furrow depth, without changing the furrow depth setting.

2. 	(Original) The row unit of claim 1, wherein the controller is programmed to carry out
closed-loop furrow depth adjustment through the depth signals and control of the downforce
adjustment mechanism.

3. 	(Original) The row unit of claim 2, wherein the controller is further configured to carry out
the closed-loop furrow depth adjustment with soil moisture content data delivered to the controller
from the ground view sensor.

4. 	(Canceled).

5. 	(Original) The row unit of claim 1, wherein the ground view sensor is operable to emit
sound or electromagnetic radiation into the furrow and to detect a reflection of the sound or
electromagnetic radiation in order to sense the furrow.

6. 	(Original) The row unit of claim 1, wherein the ground view sensor comprises an infrared
sensor.

7. 	(Original) The row unit of claim 1, wherein the ground view sensor comprises an ultrasonic

8. 	(Original) The row unit of claim 1, wherein the ground view sensor is one of a plurality of
ultrasonic sensors spaced along a longitudinal direction of the row unit that extends between the
furrow opener and the furrow closer.

9. 	(Original) The row unit of claim 8, wherein the plurality of ultrasonic sensors includes at
least one ultrasonic sensor operable to view the ground outside the furrow.
10. (Original) The row unit of claim 1, wherein the ground view sensor comprises a radar
transmitter and receiver.

11. 	(Original) The row unit of claim 1, wherein the ground view sensor comprises an optical
emitter and receiver.

12. 	(Original) The row unit of claim 1, wherein the ground view sensor is positioned on the
frame to be longitudinally aligned with the furrow opener and the furrow closer.

13. 	(Currently amended) A control system for adjusting downforce on a row unit for a seeding machine based on depth of a seeding furrow, the control system comprising:
a ground view sensor operable to sense the furrow and generate depth signals
corresponding to actual sensed depth of the furrow; and
a processor configured to receive the depth signals from the ground view sensor and further
configured to send signals to the downforce adjustment mechanism to adjust a downforce based
on the depth signals in order to provide closed-loop furrow depth adjustment,
wherein a height difference, measured perpendicular to a soil top surface, between
respective lowest points of a gauge wheel and a furrow opener defines a furrow depth setting,
wherein the furrow depth setting is adjustable and used by the processor in determining a set point
depth, and wherein the adjustment of the downforce by the processor is configured to further adjust
actual furrow depth, without changing the furrow depth setting.

14.	 (Original) The control system of claim 13, wherein the processor is configured to adjust
the downforce based additionally on signals received from at least one additional ground view


15. 	(Original) The control system of claim 13, wherein the controller is further configured to
provide the closed-loop furrow depth adjustment by using soil moisture content data that is derived
from analog parameters and/or digital data of the ground view sensor and delivered to the
controller.

16. 	(Original) The control system of claim 13, wherein the ground view sensor is operable to
emit sound or electromagnetic radiation into the furrow and to detect a reflection of the sound or
electromagnetic radiation in order to generate the depth signals.

17. 	(Original) The control system of claim 13, wherein the ground view sensor is one of a
plurality of ultrasonic sensors, including at least one ultrasonic sensor operable to view the ground
outside the furrow.

18. 	(Original) The row unit of claim 13, wherein the ground view sensor comprises a radar
transmitter and receiver.

19. 	(Original) The row unit of claim 13, wherein the ground view sensor comprises an optical
emitter and receiver.

20. 	(Original) The row unit of claim 13, wherein the ground view sensor is arranged to view
along a center of a width of the furrow.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 03/01/2021 (Page 6 and 7 in particular).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            
/JONATHAN M DAGER/Primary Examiner, Art Unit 3663